                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

NICK M. VERGOS,                          :

       Plaintiff,                        :

vs.                                      :      CA 18-0300-MU

ANDREW M. SAUL,                          :
Commissioner of Social Security,
                                         :
       Defendant.

                                      JUDGMENT

       In accordance with the memorandum opinion and order entered on this date, it is

hereby ORDERED, ADJUDGED, and DECREED that Plaintiff be awarded attorney’s fees

in the amount of $1,489.58 under the Equal Access to Justice Act, representing

compensation for 7.5 hours of service by Ann Winslow Butts, Esquire, at the cost-of-living-

adjusted rate of $198.61, and court costs of $400.00; the total EAJA award due and owing

Plaintiff is $1,889.58.

       DONE this the 23rd day of August, 2019.

                                    s/P. Bradley Murray
                                   UNITED STATES MAGISTRATE JUDGE
